 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 246 Covanta Bristol, Inc. 
and
 Luis Mota.
  Case 34
ŒCAŒ12339
 December 
3, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER
S BECKER
 AND 
HAYES
 On June 16, 2010, Administrative Law Judge Michael 
A. Marcionese issued the attached decision.  The R
e-spondent filed
 exceptions and a supporting brief.  The 
General Counsel filed an answering brief, and the R
e-spon
dent filed a reply brief.
 The National Labor Relations Board has delegated its 
autho
rity in this proc
eeding to a three
-member panel.
 The Board has considered t
he decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s ru
lings, findings,
1 and conclusions as 
1 The Respondent has implicitl
y excepted to some of the judge™s 
credibi
lity findings.  The Board™s established policy is not to overrule 
an admini
strative law judge™s credibility resolutions unless the clear 
preponderance of all the rel
evant evidence convinces us that they are 
incorrec
t.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the fin
dings.
 In adopting the judge™s finding that the Respondent, by Facilities 
Manager Leon Plum
er, violated Sec. 8(a)(1) by threatening unspecified 
repr
isals, we do not rely on the judge™s analysis under 
Atlantic Steel 
Co.
, 245 NLRB 814 (1979).  Even if Plumer™s statement
ŠﬁYou want 
to see intimidation?  I™ll show you intimidationﬂ
Šwas provoked by 
Union Steward Kerry Hils™ insul
ting remarks uttered in the course of 
Hils™ performance of his duties as steward, Plumer™s threat of retali
a-tion was not limited to redressing Hils™ r
emarks.  Nothing Plumer said 
or did indicated that he was threatening to take
 action against Hils 
solely for insulting him (Plumer) and not also to retaliate against Hils™ 
protected union conduct.  In these circumstances, Plumer™s broad threat 
reason
ably would have been understood by both Hils and employee 
Sean Ryan, who was also p
resent, as a threat of retali
ation for engaging 
in protected union activity.
 Precedent relating to disparaging remarks in the 
ﬁheat of labor rel
a-tions,
ﬂ such as 
Su
ccess Village Apartments
, 347 NLRB 1065 (2006), 
cited by our colleague, is distinguishable.  
In 
Success Village, 
the issue 
was whether the employer undermined the union by making dispara
g-
ing statements to and about a union representative.  In finding those 
statements not unlawful, the Board found that they 
ﬁreflected [the 
speaker
™s] personal dissa
tisfaction
ﬂ with the union representative, but 
ﬁdid not suggest the futility of union representation or convey any 
express or implicit threats against union acti
vity.
ﬂ  Supra, 347 NLRB at 
1066.  Here, by co
ntrast, Plumer did not criticize Hils.  Rather, hi
s statement would reasonably have been u
nderstood as a broad threat 
based on Hils
™ union activity.
 Member Hayes would not find an unlawful threat. 
 Manager Plumer 
and Steward Hils took part in an escalating, vulga
rity 
laced exchange of 
critical remarks, in
cluding Hils
™ allegation that Plumer could not co
n-
trol his supervisors and Plumer
™s accusation that Hils tried to i
ntimidate 
a safety coord
inator.  At one point, Plumer made the 
ﬁI™ll show you 
intimidation
ﬂ stat
ement that the majority finds to be an unlawf
ul threat.  
Under the circumstances here, Member Hayes finds these r
emarks to be 
ﬁvituperative speech in the heat of labor r
elations.
ﬂ  See 
Success Village 
Apartments
, 347 NLRB 1065,
 1066 (2006)
 (citations omitted), which 
modified, to modify his remedy,
2 and to adopt the re
c-ommended Order as modified and set forth in full b
e-low.
3 ORDE
R The National Labor Relations Board orders that the 
Respo
ndent, Covanta Bristol, Inc., Bristol, Connecticut, 
its officers, agents, su
ccessors, and assigns, shall 
 1.  
Cease and desist from
 (a) 
Threatening employees with unspecified reprisals 
because they 
engaged in union and other protected co
n-certed a
ctivities.
 (b) 
Discharging or otherwise discriminating against 
any employee for supporting Local 30, International U
n-ion of Operating Engineers or any other u
nion.
 (c) 
In any like or related manner interferin
g with, r
e-straining, or coercing employees in the exe
rcise of the 
rights guarantee
d them by Section 7 of the Act.
 2.  
Take the following affirmative action necessary to 
effec
tuate the policies of the Act.
 (a) 
Within 14 days from the date of this Order, off
er 
Luis Mota full reinstatement to his former job or, if that 
job no longer exists, to a substantially equivalent pos
i-tion, wit
hout prejudice to his seniority or any other rights 
or priv
ileges previously enjoyed.
 (b) 
Make Luis Mota whole for any loss of ea
rnings and 
other benefits suffered as a result of the di
scrimination 
against him in the manner set forth in the remedy section 
of the judge
™s decision, plus daily co
mpound interest as 
would not reasonably be viewed by 
employee wi
tnesses as a threat for 
engaging in protected activ
ities.
 In the absence of relevant exceptions, we also adopt the judge™s fin
d-
ing that the Respo
ndent violated Sec. 8(a)(3) by discharging employee 
Luis Mota for his union activity.  Even assuming
 the Respondent i
m-pliedly excepted to that finding,
 it failed to provide any supporting 
arg
ument in its brief that union activity was not a motivating factor in 
Mota™s di
scharge or that, even if it was, Mota would have discharged 
even in the absence of his
 union activity.  Ther
efore, in accordance with 
Sec. 102.46(b)(2) of the Board™s Rules and Regulations, we disregard 
any such i
mplied exception.  
Holsum de Puerto Rico, Inc.
, 344 NLRB 
694, 694 fn. 1 (2005), enfd. 
456 F.3d 265 (1st Cir. 2006)
. Finally, we find it unnecessary to pass on the judge™s finding that 
Mota™s discharge was also motivated by his protected concerted filing 
of ﬁnear 
miss r
eports,ﬂ and therefore that the discharge also violated 
Sec. 8(a)(1).  Such a finding would not materially affect the rem
edies 
ordered below.
 2 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge™s
 recommended remedy by 
requiring that backpay and other monetary awards shall be paid with 
interest co
mpounded on a daily basis.
 3 We shall modify the judge™s recommended Order to conform to the 
violations found and to provide for the posting of the n
otice
 in accord 
with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  For the reasons sta
ted in 
his dissenting opinion in 
J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice.  We shall subst
itute a new 
notice to conform to the modif
ied Order.
 356 NLRB No. 46
                                                                                                                                                          COVANTA BRISTOL
, INC
. 247 prescribed in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010)
. (c) 
With
in 14 days from the date of this Order, remove 
from its files any reference to the unlawful di
scharge, 
and within 3 days thereafter, notify Mota in wri
ting that 
this has been done and that the discharge will not 
be used 
against him in any way.
 (d) 
Preserve
 and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, person
nel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in ele
ctronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
 (e) 
Within 14 days after service by the Region, post a
t its Bri
stol, Connecticut facility copies of the attached 
notice marked 
ﬁAppe
ndix.
ﬂ4  Copies of the notice, on 
forms provided by the Regional Director for Region 34, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be pos
ted by the 
Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted. 
 In add
ition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by emai
l, pos
ting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means. 
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced
, or co
v-ered by any other material.
  In the event that, during the 
pendency of these proceedings, the R
espondent has gone 
out of business or closed the facility involved in these 
procee
dings, the Respondent shall duplicate and mail, at 
its own expense, a c
opy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since April 1, 2009.
 (e) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a
 form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeal
s Enforcing an Order of the 
National Labor Relations Board.ﬂ
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board h
as found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your b
ehalf
 Act together with other employees for you
r ben
e-fit and protection
 Choose not to engage in any of these protected 
activ
ities.
  WE WILL NOT
 threaten you with unspecified reprisals 
because you engage in union and other protected co
n-certed a
ctivities.
 WE WILL NOT
 discharge or otherwise discriminate 
against any of you for supporting Local 30, International 
Union of Operating Engineers or any other u
nion.
 WE WILL NOT
 in any like or related manner interfere 
with, r
estrain, or coerce you in the exercise of the rights 
guara
nteed you by Section 7 of the Act
. WE WILL
, within 14 days from the date of the Board
™s Order, offer Luis Mota full rei
nstatement to his former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or
 privilege
s previously e
njoyed.
 WE WILL 
make Mota whole for any loss of earnings 
and other benefits resulting from his di
scharge, less any 
net in
terim earnings, plus interest.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any refe
rence to Mota
™s 
unlawful discharge, and 
WE WILL
, within 3 days therea
f-ter, notify him in wri
ting that this has been done and that 
the discharge will not 
be used against him in any way.
  COVANTA 
BRISTOL
, INC
.  Thomas E. Quigley, Esq
., for the General Counse
l. Raymond J. Carey, Esq.
 (Foley & Lardner LLP
), for the R
e-spondent.
 DECISION
 STATEMENT OF THE 
CASE
 MICHAEL 
A. MARCIONESE
, Administrative Law Judge. I 
heard this case in Hartford, Connecticut, on November 3 and 4, 
2009. Luis Mota, an Indivi
dual, filed the 
charge in Case No. 
34ŒCAŒ12339 on May 6, 2009
, and a complaint issued on July 
31, 2009 alleging that Covanta Bristol, Inc., the Respondent, 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 248 discharged him in violation of Sections 8(a)(1) and (3) of the 
Act on April 29, 2009.
1 On June 24, Mota filed the ch
arge in 
Case No. 34
ŒCAŒ12378 and a complaint issued in that case on 
August 24, alleging that the Respondent violated Section 
8(a)(1) of the Act on April 1 by threatening employees with 
unspecified reprisals for engaging in union and other protected 

concert
ed activity. The cases were consol
idated for hearing by 
order dated A
ugust 24.
 The Respondent filed answers to the complaints on August 
13 and Se
ptember 4, respectively, denying the commision of 
any unfair l
abor practices and asserting, inter alia, that Mo
ta 
was, at all times, an 
ﬁat will
ﬂ employee, that the Respondent 
had cause for termination and that any statements by superv
i-sors were protected by Section 8(c) of the Act.
 As framed by the pleadings, the issues presented in this case 
are: (1) whether the 
Respondent terminated Mota during his 

prob
ationary period because he had made safety complaints, 
thereby invoking rights under a collective
-bargaining agre
e-ment between the Respondent and the union representing its 
employees and/or because he supported the
 union and its ste
w-ard, Kerry Hils; and (2) whether statements made by the R
e-spondent
™s facility m
anager Leon Plumer during a grievance 
meeting on April 1 constituted a threat of u
nspecified reprisals 
in violation of Section 8(a)(1) of the Act.
 On the enti
re record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent, a corporation, ope
rates a waste
-to-energy 
processing plant at its faci
lity in Bristol, Connecticut, where it 
annually purchases and receives goods valued in excess of 
$50,000 directly from points located outside the State of Co
n-necticut. The Respondent admits and I find that it is an empl
oy-er engaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act and that Local 30, Inte
rnational Union of 
Operating Engineers, the Union involved in this pr
oceeding, is 
a labor o
rganization within the meaning of Section 2(5) of the 
Act
. II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Facts
 The Respondent is part of Covanta Energy, a corporation i
n-volved n
ationwide in the process of converting municipal waste 
to energy. The facility in Bristol, Connecticut i
nvolved in this 
proceeding is one of s
everal in that state but the only one with a 
union representing its employees. Local 30, the Union, repr
e-sents about 20 employees in the operations and mai
ntenance 
department. Kerry Hils, an electrician employed by the R
e-spondent for 18 years, is the Union
™s chief steward. Plumer, the 
facility m
anager, is the Respondent
™s highest ranking officer at 
the facility. Dana Andrews, the chief e
ngineer, and Scott Ge
r-rard, the safety c
oordinator, report directly to him. The R
e-1 All dates are in 2009 unless otherwise i
ndicated.
 spondent has admitted that Plumer, Andre
ws and Gerrard are 
stat
utory supervisors and its agents.
 At this and other similar facilities, waste is hauled to the f
a-cility from surrounding munic
ipalities and dumped into large 
boilers. The waste is then combusted to generate steam which 
powers turbine
s creating electri
city that is returned to the local 
power grid. This process creates ash and other debris that co
l-lects on the sides and tubing within the boilers. The Respondent 
shuts down its two boilers at the facility twice a year to pe
rform 
a thoroug
h cleaning and maintenance operation. The Respon
d-ent
™s regular employees customarily work 12
-hour days du
ring 
these shu
tdowns. In order to accomplish this work in as short a 
time as possible, the Respondent will also hire temporary e
m-ployees to supplement 
its regular crew.
 As noted above, the Respondent
™s operations and maint
e-nance emplo
yees are represented by Local 30. The collective
-bargaining agre
ement in effect at the time involved here was 
effective for the period May 1, 2006
, through April 30, 2009. 
The collective
-bargai
ning agreement contained, at Article 34, 
the follo
wing provision regarding health and safety:
  The Company shall maintain safe, sanitary and healthful co
n-ditions and shall provide first aid equipment to take care of 
employees in case of
 accident or illness. The Company and 
the Union shall cooperate to promote employee safety and a
c-
cident prevention in and around all operations and premises.
 It shall be the responsibility of each employee to maintain his 

place of work in a clean and order
ly condition. Employees 
shall be required to observe safety rules and regulations esta
b-lished by the Company, i
ncluding the use of prescribed safety 
equipment or clothing. Emplo
yees are to report any safety or 
health problem to the company whenever such a 
problem is 
observed.
 As a condition of employment all employees shall be required 
to conform to all reasonable work rules and regulations that 
may be issued by the Company from time to time pertaining 
to the operations, health and safety. Before implementa
tion of 
work rules the Company shall provide notice to the U
nion.
  Under this provision, a joint labor/management health and saf
e-ty commi
ttee was established to meet regularly and review 
operation, acc
idents and injuries, etc.
 As part of its safety program
, the R
espondent utilized a form 
known as a 
ﬁFacility Near Miss/Communication Report
ﬂ which 
employees were expected to use to report any accidents or saf
e-ty issues they observed. The Respondent
™s witnesses test
ified 
that the Respondent encouraged emplo
yees
 to file such reports, 
rewarding those who did, and using the reports as a basis for 
discussion at regular safety meetings. In fact, the Respondent 

expects its hourly and/or management employees to submit a 
minimum 
of five near miss reports a week. The R
espondent also 
offered evidence showing that hundreds of such reports are 

filed annually. Mota and Hils, the chief steward, a
cknowledged 
that this is the Respondent
™s stated policy and practice. The 
General Cou
nsel offered no evidence, other than that relate
d to 
Mota, to establish that the Respondent had ever disciplined an 

employee for filing a near miss/communication report.
 Mota, the Charging Party, was hired by the Respondent after 
being r
eferred by Chief Steward Hils and interviewed by the 
                                                            COVANTA BRISTOL
, INC
. 249 Respo
ndent
™s Chief Engineer Andrews. Although Mota had ten 
years experience as a diesel mechanic, he had never worked in 
a power plant before and had no exper
ience in the waste
-to-energy operation performed at this facility. His first day of 
employment was March 16. The
re is no dispute that, as a new 
employee, Mota was subject to a probationary period. Article 
23 of the collective
-bargaining agreement establishes the prob
a-tionary period:
  Newly hired employees shall be on probation for the first si
x-ty (60) work days of e
mployment. During this period, e
m-ployees shall receive the rates of pay provided herein, but 
shall not be entitled to any other benefits under this Agre
e-
ment. During the probationary period, the Company may di
s-cipline or discharge any employee for any reas
on without r
e-
course to the grievance procedure. Upon completion of the 

probationary p
eriod benefits shall be paid back to date of hire.
  Mota also signed a document on his first day that acknow
l-edged that he was on probation for 60 working days and e
x-plain
ed, in detail, what that meant:
  . . . During this time, your supervisor as well as the Facility 
Manager will monitor and evaluate how well you perform 

your job assignments and meet the overall requirements of 
your position on the plant staff.
  Each employ
ee will be fairly eval
uated, promptly informed of 
less than satisfactory performance and given an opportunity to 
correct any problem areas. However, the employee may be 
discharged at any time during the Probationary Period if the 
Facility Manager determine
s that the employee cannot adjust 
to the job requirements, has furnished incorrect or false i
n-form
ation in his application or for any reason cannot properly 
perform the job in a safe manner.
  Mota was hired as a utility operator, an entry
-level laborer pos
i-tion. Because of his mechan
ical experience, however, he was 
assigned additional duties involving inspection and maint
e-nance of company vehicles. 
 The second week of Mota
™s employment coincided with one 
of the R
espondent semi
-annual plant shutdowns for cle
aning 
and maintenance of
 the boilers. Sometime between 4
 and 4:30 
pm on March 23, the first day of the shutdown, an acc
ident 
occurred which r
esulted in a head injury to Sean Ryan, the 
employee with whom Mota was working that day. A
lthough the 
facts as to h
ow the accident o
ccurred and who was at fault are 
in dispute, it is not necessary to resolve those issues to render a 
decision in this matter.
 As part of the cleaning process, the Respondent conducts 
blasting inside the boi
lers to loosen ash that has harde
ned and 
become attached to the walls and tubes. Employees and temp
o-
rary help will then remove the ash and other debris that collects 

at the bottom of the boiler. In addition, e
mployees are required 
to build scaffolding inside the boiler to allow emplo
yees 
to 
reach upper levels for maintenance and cleaning. Ryan, Mota
, and Joe Carroll, another of the Respondent
™s employees, were 
working on a crew with several temporary laborers that day. 
Blasting had o
ccurred throughout the day and another blast was 
schedule
d for 4 pm. Accor
ding to Ryan and Mota, after taking a 
break, they were a
ssigned to enter the boiler to begin building a 
ﬁdance floor
ﬂ, i.e. the foundation upon which scaffolding is 
built, inside the convection room hopper. Carroll was a
ssigned 
to be the 
ﬁhole watch
ﬂ or lookout at the entry, a requirement 
whe
never employees are working in confined spaces. Another 
requirement for such work is that a confined space permit has 
to be issued by the control room operator and posted by the 
entry before an employee
 can enter. The permit e
nsures that the 
space has been checked and it is safe to enter. The shift supe
r-
visors on duty at the time were Mike Pastore and Shane So
ulia, 
who were working at a level above where Ryan and Mota were 
assigned.
 Ryan testified that, 
while in the break room, Gerrard, the 
safety coord
inator, told him and his crew to 
ﬁget going
ﬂ after 
the 4
 pm blast, that 
ﬁthey were ready.
ﬂ Gerrard disputes Ryan
™s testimony, claiming that he did not know who assigned Ryan
™s crew to enter the hopper at th
at time. There is no dispute that at 
the time Ryan and his crew began entering the ho
pper, there 
was no confined spaces permit posted at the door. According to 
Ryan, he spoke to the control room operator on duty, Mike 
Tallon, who told him that 
ﬁthe holes w
ere sniffed
ﬂ and he was 
on his way with the permit. Mota testified that Ryan relayed 
Tallon
™s statement to him. Tallon did not testify and, although 
the Respondent
™s witnesses claimed that Tallon was inte
r-viewed as part of its investigation of the accident
 and di
sputed 
Ryan
™s version of their conversation, no written stat
ement from 
him was offered into evidence. 
 There is no dispute that, notwithstanding the absence of a 
permit at the door to the conve
ction room hopper, Ryan and his 
crew began to enter to l
ay the planks needed to build the 
dance 
floor. The door is only 2™
 x 2™. As Ryan entered, he looked up 
and was hit in the head by a chunk of har
dened ash that fell 
from above. He was momentarily knocked unco
nscious and 
was bleeding from a head wound when h
e was removed from 

the hopper. Mota was immed
iately behind Ryan when he poked 
his head through the door and assisted him after the accident. 
There is no dispute that Gerrard, who was called to the scene, 
took Ryan to an occup
ational injury clinic frequente
d by the 
Respondent rather than to a hospital emergency room. Ge
rrard 
and Ryan arrived as the clinic was about to close for the day. 
The doctor who greeted them looked at Ryan
™s injury and 
called for an ambulance. At Ryan
™s request, the ambulance took 
him 
to Waterbury Hospital, near his home, rather than the ho
s-pital closest to the Respondent
™s faci
lity and the clinic. These 
facts are undisputed. Ryan was out of work the following day 

and r
eturned on March 25. In the meantime, the Respondent 
had initiated a
n investigation of the acc
ident and Mota, as an 
eyewitness, was interviewed on March 24.
 With respect to the March 23 accident, Mota testified that, 
after Gerrard took Ryan away, Tallon, the control room oper
a-tor, arrived at the hopper and asked if the acc
ident occurred 
before or after the permit had arrived. Mota co
nfirmed that they 
entered the hopper before the permit was posted. According to 
Mota, he then retrieved another confined spaces permit that was 
posted by the 
ﬁbarn door
,ﬂ another entry point bel
ow the ho
pper 
and posted it at the convection zone hopper. Mota testified that, 
at the time, he believed that 
ﬁany permit was be
tter than no 
permit.
ﬂ Mota also testified that he was unaware of the proper 
procedures at the time. He signed the barn door perm
it and had 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 250 another employee, Rick Cassese also sign it, before posting it at 
the convection zone hopper. Cassese was not identified as b
e-
ing part of the crew with Ryan and Carroll. Mota did not e
x-plain why he chose to have Cassese sign the permit.
 On March
 24, Facility Manager Plumer asked Mota to pr
o-vide a written statement r
egarding what happened. Mota wrote 
his statement in Plumer
™s office with Hils present. The stat
e-ment, which is in evidence, merely r
ecites what happened when 
Ryan poked his head throug
h the door to check out the hopper 
before the crew began its assigned task. He did not me
ntion 
moving the barn door permit to the conve
ction hopper. The 
next day, March 25, Plumer again interviewed Mota. Plumer 

testified that Mota told him 
ﬁthere should ha
ve been more d
i-rection and supervision during the entire build
-up to the acc
i-dent.
ﬂ Plumer recalled that Mota also complained that there 
should have been a contingency plan in place and someone 

responsible for the job to make a decision how to proceed. 

Plu
mer acknowledged interpreting Mota
™s remarks as sugges
t-ing that getting the job done quickly was more important to the 
Respondent than getting the job done safely. Ryan also provi
d-ed a written statement to Plumer on March 25.
2 About a week later, on March 
31, Gerrard asked Mota to 
give another statement. Gerrard was responsible for completing 

the accident investig
ation and apparently was under a time 
constraint.  According to Mota, Ge
rrard asked him what he had 
seen and, as Mota r
esponded, Gerrard typed the
 statement on 
his computer. Later that day, Mota asked Gerrard if Hils, the 

union steward should see the stat
ement before Mota signed it. 
When Gerrard told him, 
ﬁno,ﬂ Mota signed the statement. 
When Mota reported this to Hils, Hils told him to go back and 
ask Gerrard for a copy of the statement. Mota did as Hils i
n-structed. Although Gerrard initially said he would get Mota a 
copy of the statement, he did not do so. Instead, about 10 
minutes later, Chief Engineer Andrews called Mota to his o
f-fice. Ge
rrard wa
s also present. Andrews asked if Mota had 
asked Gerrard for a copy of his statement. When Mota co
n-firmed that he had, A
ndrews asked, with a stern look, 
ﬁWhy do 
you want a copy of it?
ﬂ When Mota replied that he wanted a 
copy because his name was on it, Andr
ews asked if Mota had 
any ulterior motive for wan
ting a copy. Mota said he did not, he 
just wanted it because it had his name on it. A
ndrews told Mota 
that he would have to get a copy from Plumer who was already 
gone for the day. Mota
™s testimony regarding
 this co
nversation 
was uncontradicted.
 The same day, Gerrard also asked Ryan to give another 
statement. When Gerrard asked Ryan to sign the statement he 

had pr
epared based on Ryan
™s answers to his questions, Ryan 
told Gerrard that he wanted the steward, Hi
ls, to see it first. 
Ryan left Gerrard
™s office to get Hils. When Hils a
rrived at 
Gerrard
™s office and read the statement Gerrard prepared, he 
protested that this statement made it look like the accident was 
all Ryan
™s fault. He instructed Ryan not to sign
 the statement 
and asked Ge
rrard for a copy of the statement so he could show 
it to the Union
™s Business Agent, Tony Calendrino. According 
to Hils and Ryan, Gerrard became u
pset when Ryan refused to 
sign the statement. Gerrard complained that he wasn
™t fee
ling 
2 Ryan™s March 25 statement is not in ev
idence.
 well, had a bad month and just wanted to finish the report. Hils 
then complained about how the Ge
rrard had handled the injury 
to Ryan, i.e. not calling an ambulance and taking him to the 
clinic instead. The co
nversation escalated with Hils and Gerrard
 both becoming agitated to the point that Gerrard began thro
w-ing chairs around the room. At one point, while Hils was out of 
the room retrieving a copy of the stat
ement from a printer down 
the hall, Gerrard told Ryan, 
ﬁI™m sick of that f
Šing asshole.
ﬂ Also
 on March 31, according to Mota, he filled out his first 
ﬁnear miss/communication report
ﬂ based on an incident that 
occurred while wor
king with Cassese. Mota testified that he 
was working with Cassese at the A
Œ3 bag house when Cassese 
instructed him to ent
er a co
nfined space even though there was 
no permit posted. On the near miss report, Mota d
escribed the 
incident as follows:
  While working on unit A
Œ3 baghouse, I was told to enter a 
confined space to start removing bags. There was no confined 
space entry
 permit on site or even drawn at that point. Again 
this was a 
ﬁwe have to get this done
ﬂ situation, and we have 
experienced employees not following protocol, making lear
n-ing protocol that much harder for newer employees.
  In the section calling for a recom
mendation for corrective a
c-tion, Mota wrote: 
ﬁWe need to fo
llow protocol. We just went 
through this with an injured employee as a result.
ﬂ Although 
Mota dated the report March 31, he admittedly did not submit it 
until the next day, April 1, under circu
msta
nces to be described 
next.
 On April 1, Mota was called to Plumer
™s office again and 
questioned about the March 23 accident. Chief Engineer A
n-drews and Mota
™s imm
ediate supervisor, Richard Moll, were 
also present. There is no dispute that Plumer told Mota t
hat the 
Respondent had found 
ﬁinconsiste
ncies
ﬂ in the reports Plumer 
had received regarding the incident. He showed Mota a copy of 

the barn door permit that Mota had transferred to the conve
c-tion hopper. Mota admitted making a mistake by moving the 
permit 
and e
xplained why he had done so. Plumer thanked 
Mota for his 
ﬁhonesty
ﬂ and instructed him to go with Andrews 
to his office so Andrews could express the importance of ho
n-esty at Covanta. In his testimony, Plumer acknow
ledged that he 
thanked Mota for being 
honest and confirmed that he b
elieved 
Mota
™s conduct in this regard was due to lack of knowledge and 
experience. 
 It was en route to Andrew
™s office that Mota decided to 
submit the near miss report he had prepared the day before. 

According to Mota, Andrews
 told him, in the office, that it was 
good that Plumer believed him, that if Plumer thought Mota 
had been lying, he would not have a job anymore. Mota test
i-fied that A
ndrews also discussed with him some upcoming job 
opport
unities at the plant for which Mot
a might be considered. 
At some point during the meeting, Mota handed Andrews the 

near miss report. After reading the report, Andrews asked who 
had ordered Mota into the hole. Mota told Andrews it was 
Cassese. Andrews told Mota not to take d
irection from Ca
ssese, 
but only from a shift supervisor. According to Mota, Andrews 

told him he had done the right thing i
nsisting on a permit before 
entering a confined space. This is also noted in the supervisor
™s response section of Mota
™s near miss report. Andrews did
 not 
                                                            COVANTA BRISTOL
, INC
. 251 dispute most of Mota
™s test
imony regarding this meeting. He 
did deny discussing any promotional o
pportunities with Mota. 
Andrews also claimed that he told Mota that it was unfortunate 
he had started 
ﬁin a hole in this facility
ﬂ and that he would have 
to gain the trust and respect of superv
isors and prove himself if 
he wanted to make it through his pr
obationary period. This last 
testimony was di
sputed by Mota.
 Ryan was also called into Plumer
™s office on April 1. Also 
present were Andrews, Moll
, and the
 Union
™s steward, Hils. 
Plumer told Ryan that there were inconsistencies in the reports 
regarding the accident, that Tallon di
sputed Ryan
™s claim about 
the permit and that Gerrard d
enied telling Ryan to start work 
after the 4
 o™clock
 blast. Plumer accused 
Ryan of making 
ﬁfalse 
stat
ements.
ﬂ There is no dispute that Hils was not happy with 
the Respondent attempting to blame Ryan for the accident. Hils 
responded by criticizing management
™s role in the events of 
March 23, including the presence of the two super
visors in the 
boiler above Ryan
™s crew, knoc
king down ash while employees 
were supposed to be working below . He also chastised ma
n-agement for not calling for an ambulance to take Ryan d
irectly 
to the hospital. There is no dispute that Hils used colorful l
an-guage in making his criticism, telling Plumer he had to get 
control over his supervisors. Accor
ding to Andrews, what Hils 
told Plumer was that he had to 
ﬁget his head out of his ass
ﬂ and 
take the reins of management.
 At some point in the meeting, Plumer 
brought up the meeting 
the day before in Gerrard
™s office, accusing Hils of trying to 
intimidate Gerrard. This made Hils angry and he admitted tel
l-ing Plumer to stop wiping the asses of his supervisors. Andrews 
spoke up and said he had enough and 
ﬁdidn
™t have to listen to 
this shit
.ﬂ As Andrews started to leave, Plumer stood up, said 
ﬁenough!
,ﬂ slapped the table and shouted at Hils: 
ﬁYou want to 
see intimidation? I
™ll show you intimidation.
ﬂ Hils asked 
Plumer to calm down. As a result of this meeting, Ryan 
was 
suspended indefinitely for failing to be truthful in the investig
a-tion and Hils was suspended for 
ﬁholding up the investigation.
ﬂ Plumer did not contradict this testimony. Andrews, whose 
memory was good in other r
espects, claimed he could not recall 
anything else Plumer said after he slammed the desk and said 
ﬁenough.
ﬂ  Following the April 1 meetings, Hils prepared and filed four 
grievances, two regarding the suspensions he and Ryan had 

received and two regarding Mota. The Mota grievances cha
l-
lenged the
 Respondent having interviewed Mota without repr
e-sentation. There is no dispute that the grie
vances were not filed 
until a meeting on April 7 that involved the Union
™s Business 

age
nt, Calendrino, and a regional human r
esources represent
a-tive for Covanta, D
ave Anech
iarico. All the usual suspects were 
also there, including Mota who was paged to come to the mee
t-ing about a half hour after it started. Hils testified that, after 

submitting the grievances to the Respondent
™s represent
atives 
at the meeting, the pa
rties discussed the March 23 accident. 
According to Hils, the Respondent was still attempting to 
blame Ryan for the accident. Ryan responded by telling the 
Respo
ndent
™s officials
, ﬁeveryone knows in that shop that I 
didn
™t jump off that chair from the lunc
hroom and start a job on 
my own.
ﬂ Hils voiced his anger at the R
espondent
™s attempt to 
shift the blame rather than taking respons
ibility for what he 
believed was poor supervision of the job. He specifically asked 
why the two supervisors on duty, Pastore an
d Soulia, were not 
being held accountable. It was during the discussion of the 
accident that Mota was called to the meeting.
 After reviewin
g the accident, John Walker, a regional vice 
president for the Respondent, said it was clear they needed to 
review th
e permit process at the facility. The parties then shif
t-ed focus to the events of March 31 and April 1, i.e. Hils co
n-duct at the meeting with Gerrard and Plumer
™s alleged threat 
the follo
wing day. Hils testified that he re
-enacted Plumer
™s ﬁI™ll show you i
ntimidation
ﬂ outburst and asked A
ndrews and 
Moll, who had been at the April 1 meeting, if that was how it 
went. A
ccording to Hils, Andrews replied, 
ﬁYep, that
™s about 
right.
ﬂ This testimony was co
rroborated by Mota and Ryan. 
None of the Respondent
™s witnes
ses who were at this meeting 
were asked any questions about it by the Respo
ndent
™s counsel. 
The testimony of General Counsel
™s witnesses is thus unco
n-tradicted.
 There was also a discussion of the four grievances filed by 
the Union that day.  As a result of
 these discussions, the R
e-spondent rescinded the suspensions of Ryan and Hils and r
e-turned them to work with full pay for the time lost. With r
e-spect to the grievances filed on behalf of Mota, Andrews que
s-tioned whether Mota, as a probationary employee, wa
s ent
itled 
to union representation. The Union
™s business a
gent, Cale
n-drino, argued that, although he was not yet a member of the 
unit, he was entitled to representation during the investig
ation. 
Mota testified that, after hearing Andrews question his right
 to 
repr
esentation, he spoke up, saying, 
ﬁ[w[ait a minute, hold on 
here folks, I
™m not the guy that got hurt and I
™m not the guy 
that hurt him, and what Dana just said scared the crap out of 
me
.ﬂ No one r
esponded to Mota
™s comment.
3 On April 16, Mota filed
 his second near miss/communication 
report for an incident that occurred the previous day. Mota was 
again working with Cassese.
4 Mota testified that Cassese was 
trying to untangle some gantry hook chains three stories in the 
air, without any fall protectio
n. According to Mota, Cassese 
actions created an air leak that Mota had to repair. Mota test
i-fied that he also noticed that a coworker had placed two of four 
heavy locks upside down on a bag house cover. That same day, 
according to Mota, he observed that C
assese had installed some 
bags in the bag house improperly. Despite all these problems 
Mota observed on April 15, his near miss only addresses the 
upside down gantry hooks. Specifically, Mota wrote, regarding 
the near miss:
  Gantry chain hooks were attache
d to the Bag House cover u
p-side down. Two hooks were attached correctly and two were 

upside down. The hooks being upside down can over
-stress 
the hooks cau
sing them to snap. This would be ugly.
  3 Although Hils recalled the discussion between Calendrino and A
n-
drews regarding Mota™s right t
o representation, he did not recall Mota™s 
statement.
 4 There was some testimony from Ge
neral Counsel™s witnesses that 
Cassese was a problem employee, frequently causing acc
idents and 
damage to equipment or property. Accor
ding to these witnesses, he had 
acquired the nickname in the shop of ﬁRicky Wreck It.ﬂ R
espondent™s 
witnesses acknowledged that Cassese had this reputation.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 252 More attention to detail has to ha
ppen.
  The Near Miss report
 shows that Gerrard, Andrews
, and Plumer 
all r
eviewed it. In the Supervisor
™s response section, Gerrard 
wrote: 
ﬁwill di
scuss with day shift personnel what is proper 
hook placement.
ﬂ Nothing in the report submitted by Mota 
identifies Cassese as the employee
 respons
ible for the hooks 
being upside down and there is no evidence that Mota ever told 
Gerrard, Andrews or any other supervisor that Cassese was 

responsible.
 There is no dispute that Mota continued to work at the facil
i-ty until April 29 without any supe
rvisor or representative of 
management criticizing his work, warning him that his perfo
r-mance was not up to par, or otherwise ind
icating that his job 
was in jeopardy. On April 29, without any warning, Mota was 
called into Plumer
™s office and terminated. An
drews, Chip 
Robertson, one of the Respondent
™s superv
isors, and alternate 
steward Mark Sausanovitch were present with Plumer and M
o-ta for this meeting. Conveniently, Hils was off that day, his first 

day off since his return from suspe
nsion.
 Plumer told Mot
a that he was 45 days into his 60
-day prob
a-tionary p
eriod and that they had decided to terminate him. Mota 
asked superv
isor Robertson if there was anything he had been 
asked to do that he had not done, or had done wrong. Robertson 
replied that Mota had not
 done an
ything wrong. Andrews told 
Mota, 
ﬁwe just decided that you are not a good fit.
ﬂ Mota 
signed a form acknowledging his termination.  The form co
n-tains no specific reason for termin
ation. Andrews admitted that, 
despite several request from Mota for an
 explanation why he 
was being terminated, none of the R
espondent
™s representatives 
at the meeting gave him one. 
 The record contains evidence of only one employee in the 
previous 
5 years who was te
rminated during probation, Jason 
McCauley. The only record 
regarding this e
mployee that was 
produced by the Respondent was a term
ination letter, dated 
July 14, 2004, which stated that McCauley was terminated 
ﬁfor 
failure to follow direction during your probationary p
eriod.
ﬂ There are no records nor other evidence 
indicating how long 

McCauley worked before he was terminated.
 Plumer testified that, as the facility manager, he made the 
decision to terminate Mota. However, in doing so, he relied 
excl
usively on a memo prepared by Chief Engineer Andrews 
recommending the 
termination. A
ndrews testified regarding the 
circumstances and reasons for Mota
™s term
inat
ion. According 
to Andrews, he e
mailed several supervisors in mid
-April see
k-ing input regarding how Mota was doing. Specifically, he soli
c-ited input from Safety Coordi
nator Gerrard and shift superv
i-sors Pastore, Soulia, Sam Logsdon, and Robertson. He co
m-piled their responses in an undated memo he sent to Plumer. In 
the memo, Andrews reported receiving the follo
wing response 
from Logsdon:
  I think it might be best if we 
get rid of Lou as soon as we can. 
I feel he is a troublemaker. If you look at the Near misses he 
fills out, they seem to be written in the hopes of getting Rick 
in trouble. I just don
™t trust him.
  Andrews admitted that Logsdon did not directly supervise M
o-ta. Logsdon was not called as a witness in this proceeding. As 

noted above, neither of the near miss reports submitted by Mota 
name Cassese.
 Andrews, in his memo to Plumer, reported receiving the fo
l-lowing input from So
ulia, who was one of the supervisors
 on duty at the time of the March 23 accident:
  I don
™t really have specific details but I don
™t really have a 
good fee
ling with this one. 
 I think in the long run it might not be good.
  The response Andrews received from Gerrard, as reported in 

the memo, 
was more detailed and specific. Gerrard responded 
as follows:
  In my opinion he has to go and here are the reasons why:
  1.  
He has the I know it all attitude. You do not start a 
new job with the attitude that you know everything after 
the first week.
 2.  
As I was explaining how to bring up bag house 
cages with the simon he was trying to tell me that I was 
not doing it co
rrectly.
 3.  
The near miss he put in regarding the removal of 
bags from a hopper was aimed to point blame on a fellow 
worker.
 4.  
It has b
een noticed that it appears that all of a su
d-den he has a problem with a fe
llow employee.
 5.  
On the 15
th of April there were 2 incidents regar
d-ing his displeasure of a fellow employee, the first was 

Rick stayed on the bag house during lunch and finished 
the installation of the bags. He made it a point to inform 
me that the seams were not exactly 180
º from the damper. 
Just before that myself and Chip looked into the baghouse 
and we both agreed it was fine. The second was when he 
was asked if he wanted to st
ay overtime he said he would 
if Dallas was. He mentioned nothing if Rick was staying.
  Gerrard testified at the hearing to explain the points he made to 

Andrews. In doing so, as pointed out by the General Counsel in 
his brief, Gerrard contradicted himself 
and embellished his 
testimony with additional criticisms not pr
eviously mentioned.
 Robertson gave Andrews the following input, as reported in 
Andrews undated memo to Plumer:
  I have not had much interaction with Lou, however, the times 
that I have are ques
tionable at best. There are four specific i
n-stances that I should inform you about to justify my position.
  1.  
There was a near miss submitted pertaining to 
working within a confined space. The near miss was wri
t-ten for A
Œ2 and in fact it d
ealt with B
Œ2. 
There was a 
per
mit issued for B
Œ2 that space, just in a temporary 
closed status. If he did ask the question then that would 
have been not an i
ssue.
 2.  
Scott Gerrard called on April 1, 2009, inquiring 
about his status on staying to crush cages from the ove
r-hauls. I was not sure of the status of the cage demo, but 

did inform Scott that Lou was on site. The task assigned 
was not accomplished, but rather assisted with a LOTO of 
another baghouse. Granted that was a good training exe
r-cise, but not informing the 
current supervisor on shift, 
Mike Pastore, the expected assignment lent a degree of b
e-ing misleading.
  COVANTA BRISTOL
, INC
. 253 3.  
On April 15, 2009, upon securing the lid on B
-9 baghouse for the day, he was informed that the lid was not 
seated completely and was directed to compl
etely seat the 
lid. At the time I could see from the control room the gap 
left, I was relieving the CRO at the time. Rick Cassese i
n-spected the lid and r
eseated as Lou watched.
  There was one other specific i
nstance, but it escapes my 
ﬁgrey 
matter
ﬂ at this
 time, but somewhat minor. With just the sp
e-
ci
fic instances listed above, he demonstrates a degree of all 
knowing, bordering on arrogance, and less that a team player. 

I feel retention would not be in the best interest of the Bristol 
facility.
  Robertson t
estified at the hearing. As with Gerrard, his testim
o-ny was not always consistent with what is reported in A
ndrews
™ memo. He also sought to embellish his criticisms of Mota by 

adding things not previously reported. Moreover, on cross
-examination, he was fo
rced to admit that he was totally mista
k-en regarding the confined space near miss Mota had submitted 

on April 1. His mistake about this incident is probably attribu
t-
ed to the fact that Robertson was working on a di
fferent shift 
than Mota, had very little c
ontact with him and only second
-hand knowledge about the inc
ident.
 Finally, Pastore
™s input, as reported by Andrews, was the fo
l-lowing
:  I am sure he has the ability to do a fine job but I am not sure at 

what the price tag is on that ability. I did spend s
ome time 
with him during the outage showing him around and I think 
he will be a quick study. However, in the role we shared over 
the outage it is difficult to get a feel for the guy.
  Pastore did not testify.
  On April 22, Andrews wrote another memo to Plu
mer sp
e-cifically recommending Mota
™s te
rmination. After quoting the 
collective
-bargaining agreement provision governing prob
a-tionary employees, Andrews wrote as fo
llows:
  My question is does he get Union representation or not? We 

should look into this sinc
e Tony said he is entitled, but I am 
not just going to take his word for it.
  As far as Lou is concerned, I feel that these are the key items 
that the Operation
™s Management Team has come up with to 
terminate his employment as a failure to complete his pro
ba-
tionary period.
  1.  
Has openly demonstrated discontent with a fellow 
employee. A near miss that he submitted was an intentio
n-al jab at this employee.
 2.  
Displays a 
ﬁknow it all
ﬂ attitude, and is perceived 
as arr
ogant.
 3.  
By no means is he a team playe
r.  He is not a good fit for the Operations department at this faci
l-
ity, and we would like to terminate his employment at the cu
r-rent mid
-point of his probationary period.
  Andrews testified at the hearing that the only reasons he re
c-ommended Mota for term
ination were the three items listed in 
his April 22 memo. He specifically denied that Mota
™s in-volvement in the March 23 accident and its investigation played 
any role in his decision to re
commend termination. He also 
denied that any union activity or supp
ort on Mota
™s part was a 
factor in the decision. Clearly, the filing of at least one of the 
near miss reports was a factor as it is the first item mentioned in 

the memo.
5 Andrews acknowledged that Mota was correct in 
filing the report in question and that 
in fact a safety violation 
had been o
bserved and was addressed by management as a 
result of this near miss report. However, A
ndrews claimed that 
it was 
ﬁhow the near miss was put in, not the fact that the near 
miss was put in
ﬂ that concerned him about Mota
. Andrews 
testified that he perceived this as Mota 
ﬁtrying to make another 
employee look bad, to maybe project a good image of himself.
ﬂ B.  Analysis and Conclusions
 1.  
Alleged 
threat of unspecified reprisals
 The complaint in Case No. 34
ŒCAŒ12378 alleges 
that the 
Respondent violated Section 8(a)(1) of the Act, through 
Plumer, when he allegedly said 
ﬁYou want to see i
ntimidation? 
I™ll show you intimidation
ﬂ in the heat of the April 1 meeting. 
The Respondent, while denying that such a statement was 
made, arg
ues initially that the Board lacks j
urisdiction to decide 
this issue because Mota, who filed the charge, lacked standing 
to make the allegation. In the Respondent
™s view, b
ecause Mota 
was not at the April 1 meeting and was not a witness to the 

alleged thre
at, he could not file the charge. The Board has long 
held that
 anyone 
has the right to initiate an investigation of 
potential unfair labor practices by filing a charge. 
Apex Invest
i-gation & Sec
urity Co.,
 302 NLRB 815, 818 (19
91); 
Operating 
Engineers Local 
39 (Kaiser Foundation)
,  268 NLRB 115, 116 
(198
3). In fact, charges are routinely filed by employers or 
labor organiz
ations on behalf of employees who have been 
subjected to unlawful restraint and coercion by unions and e
m-ployers, respectively. Accor
dingly
, I reject this asserted defense 
and shall consider the allegation on its merits.
 The General Counsel
™s witnesses testified consistently in d
e-scribing Plumer
™s reaction to Hils
™ criticism of the Respon
d-ent
™s supervisors and its handling of the accident. Bo
th r
ecalled 
Plummer slamming his hand on the table and saying, 
ﬁI™ll show 
you intimidation.
ﬂ Respo
ndent, in its brief, argues that Plumer, 
merely slapped his hands on his desk and said 
ﬁenough
,ﬂ or 
ﬁI™m not intimidated by you.
ﬂ None of the Respondent
™s wi
t-nesses testified in this manner. In fact, Plumer was not even 
asked about the incident and Andrews recalled Plumer saying 

ﬁenough
ﬂ but could not recall what else he said. The other s
u-pervisor at the meeting, Moll, did not testify.
 I credit Hils and Ryan an
d find that the statement was made 
as they d
escribed. As noted, their testimony was essentially 
uncontradicted. In add
ition, during the April 7 meeting, when 
Hils asked Andrews if this is what happened, he confirmed Hils 
version of the outburst. Finally, I
 agree with the General Cou
n-sel that Hils and Ryan, as current employees of Respondent 
test
ifying against their employer
™s interest, are particularly 
reliable. See 
Flexsteel Industries, 
316 NLRB 745 (1995).
 5 Mota™s filing of near miss reports also fi
gured prominently in some 
of the input r
eceived from the supervisors, as evidenced in And
rews 
undated memo quoted above.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 254 Having found that Plumer in fact said, during the
 April 1 
meeting, 
ﬁI™ll show you intimidation
,ﬂ does not end the i
nquiry. 
The Respondent a
rgues that even if the statement was made, it 
was not unlawful because Hils had lost the pr
otection of the Act 
by his profane, abusive and insubordinate conduct at th
e mee
t-ing. See 
Verizon Wireless, 
349 NLRB 640, 646 (2007); 
Atlantic 
Steel, 
245 NLRB 814, 816 (1979). There is no dispute that the 
meeting became 
ﬁheated
ﬂ and that Hils in fact made some i
n-sulting remarks to Plumer regarding his support of the superv
i-sors a
t the plant. In addition, Plumer called the meeting to a
d-dress what he perceived to have been Hils attempt to i
ntimidate 
Gerrard the day before during Gerrard
™s mee
ting with Ryan.
6 The Board has historically given some leeway to union ste
w-ards when they ar
e zealously representing the i
nterests of the 
unit employees and has found what might be considered offe
n-sive remarks in other se
ttings to be permissible in the context of 
a grievance meeting or other sim
ilar setting. 
Dreis & Krumpf 
Mfg., 
221 NLRB 309, 315
 (1975), enfd. 544 F.2d 320 (7
th Cir. 
1976).
 In 
Atlantic Steel, 
supra, the Board ide
ntified four factors to 
consider in assessing employee behavior under these circu
m-stances: (1) the place of the discussion; (2) the subject ma
tter of 
the discussion; (3) th
e nature of the employee
™s outburst; and 
(4) whether the outburst was, in any way, provoked by an e
m-ployer
™s unfair labor practices. Having consi
dered these factors, 
I find that Hils
™ ﬁoutburst
,ﬂ under either version of the meeting, 
did not cross the line 
into unprotected conduct. I note that his 

allegedly profane and abusive behavior occurred in a meeting 
with the Respondent
™s supe
rvisors and only one other employee 
present, not in an open work area where he could be overheard 
by employees. Secondly, his c
onduct was in response to the 
Respondent
™s shameful effort to make Ryan the scapegoat for 
its own failures in ad
equately supervising the work on March 
23. Hils was also protesting the shoddy treatment accorded 

Ryan immed
iately after the accident when no am
bulance was 
called and he was taken instead to an occupational injury clinic 
about to close for the day. Thus his 
ﬁoutburst
ﬂ was directly 
related to protected co
ncerted activity. The language used by 
Hils, while impolite, certainly was not outside the norm
 of shop 
talk at the facility. F
inally, while not provoked by any unfair 
labor practice committed by the Respondent, Hils conduct was 
provoked by the Respondent
™s shameful handling of the acc
i-dent and its aftermath. I conclude that Plumer
™s statement ca
n-not be excused by any alleged inappropriate co
nduct by Hils.
 I also note that, even assuming Hils had lost the protection of 
the Act, Ryan certainly had not. Ryan engaged in no inappr
o-priate behavior during the meeting yet was forced to wi
tness 
the facility 
manager, the highest ranking official at the plant, 
threaten the union steward that he would 
ﬁshow him intimid
a-tion.
ﬂ Such a statement would clearly have a tendency to inte
r-fere with, restrain
, and coerce an employee like Ryan in the 
exercise of his right 
to protest unsafe working conditions or 
otherwise engage in protected activities. Accordingly, I find, as 
6 I note that the testimony that Gerrard had also become agitated on 
March 31 and threw some chairs around was not disputed. Thus, it is 
unclear who was trying to intimidate whom at that meeting.
 alleged in the co
mplaint, that the Respondent violated Section 
8(a)(1) of the Act through Plumer
™s April 1 conduct.
 2.  
Mota
™s Termination
 The complai
nt in Case 34
ŒCAŒ12339 alleges that the R
e-spondent terminated Mota, in violation of Section 8(a)(1) b
e-cause he engaged in protected concerted activities by filing the 

near miss reports on April 1 and 16 and, in violation of Section 
8(a)(3), because he assi
sted the Union. The General Counsel 
argues that the filing of the near miss reports constituted pr
o-tected concerted activity because they raised safety co
ncerns 
affecting employees generally, and because they i
nvoked the 
health and safety provisions of the
 collective
-bargaining 
agreement. The Board has held that an employee who raises 
safety issues with his employer is engaged in co
ncerted activity 
that is pr
otected by Section 7 of the Act. 
Talsol Corp., 
317 
NLRB 290, 316
Œ317 (1995). See also 
NLRB v. Washin
gton 
Aluminum Co., 
370 U.S. 9 (1962); 
Daniel Co
nstruction Co., 
277 NLRB 795 (198
5). It is also well 
established that an e
m-ployee
™s ﬁreasonable and honest inv
ocation of a right provided 
for in his collective bargaining agreement
ﬂ constitutes protected 
concerted activity, even when the employee acts alone. 
NLRB 
v. City Disposal Systems, 
465 U.S. 822 (1984). Here, the co
l-lective
-bargaining agreement between the Respondent and 
Local 30 contained at Article 34 a provision requiring the R
e-spondent to 
ﬁmaintain sa
fe, sanitary and healthful cond
itions.
ﬂ The Respondent argues that General Counsel has failed to 
prove either that Mota was engaged in any union or other co
n-certed activity protected by the Act or that such activity mot
i-vated the Respondent
™s decision to t
erminate him. The R
e-spondent relies on its right under the collective
-bargaining 
agreement to terminate a probationary employee like Mota for 
any reason or no reason, while acknowledging that even a pr
o-bationary employee may not be terminated for discrimin
atory 
reasons. The Respo
ndent also argues that General Counsel has 
not met his burden under 
Wright Line, 
251 NLRB 1083 (1980), 
enfd. 622 F.2d 899 (1
st 
Cir. 198
1), cert. denied 455 U.S. 988 
(1982).
 The Board has applied the 
Wright Line 
analysis in all cases
 that turn on employer motiv
ation, such as this case. Under that 
analysis, the General Counsel must first prove, by a preponde
r-ance of the evidence, that e
mployee conduct protected by the 
Act was a motivating factor in the employer
™s decision to te
r-minate 
an employee. To meet his burden, the Ge
neral Counsel 
must offer evidence showing that the employee engaged in 
protected activity, that the employer was aware of the activity, 
that the e
mployer had animus against the activity and that there 
was a causal con
nection between the activity and the termin
a-tion. Because direct proof of unlawful motivation is seldom 
available, the Board will rely on circumsta
ntial evidence, such 
as shifting reasons for a termination, disparate treatment, ti
m-ing, etc., to prove the e
lements of General Cou
nsel
™s case. Once 
the General Counsel has met his burden, the Respondent must 
come fo
rward with evidence sufficient to show that it would 
have terminated the employee for the reasons asserted even in 
the absence of protected a
ctivity.
 Id.
 There is no dispute that Respondent was aware of Mota
™s conduct in filing the near miss reports. Respondent argues 
                                                            COVANTA BRISTOL
, INC
. 255 however that the filing of such report was not protected activity 
and that, even if it was, the Respo
ndent exhibited no hostility 
toward
 such activity and, in fact, encouraged its employees to 
file near miss reports, even rewarding them for doing so. I find 
that the filing of a near miss report which reports a safety issue 

is protected concerted activity for the reasons advanced by the 
Gen
eral Counsel. Although I had my doubts whether the Ge
n-eral Counsel had proved animus toward employees who file 

such reports, I have ultimately co
ncluded that, at least with 
respect to Mota, the Respondent was hostile to such activity. 
What has convinced me
 of this is the memos prepared by A
n-drews recommending Mota
™s termin
ation that list, as reasons, 
his filing of the near miss reports. Regardless of how the R
e-spondent treated other employees who filed these reports, it 
admi
ttedly did not like the way Mota 
submitted them, which 
the Respondent supervisors perceived to be an attack on anot
h-er employee. I find that General Counsel has proved that M
o-ta™s filing of the near miss reports was a motivating factor in 
the decision to te
rminate him.
 I also find that Mo
ta™s perceived support for the Union was 
another motivating factor in his di
scharge. Andrews knew when 
he hired Mota that he was aligned with Hils, who had referred 

Mota for employment. After he began working at the Bristol 
facility, Mota continued to demo
nstrate his allegiance to the 
Union when, during the Respondent
™s investigation of the 
March 23 accident, he asked if the union steward could review 
the stat
ement prepared for him by Gerrard and then requested a 
copy. The Respondent
™s animus toward this re
quest was exhi
b-ited by Andrews questio
ning of Mota
™s motives for seeking a 
copy of the statement he had been asked to sign. When Hils, the 

steward who had already antagonized the Respo
ndent by his 
efforts to protect employees during the invest
igation, file
d two 
grievances on Mota
™s behalf, the Respondent clearly had 
knowledge that Mota was a union su
pporter. This is evidenced 
by the opinions expressed by the Respondent
™s supervisors to 
Andrews that Mota was likely to be a troublemaker and that it 
would be b
est to get rid of him before it was too late, i.e. before 

he finished his probationary period.
 Having found that the General Counsel met his initial burden 
of showing that protected acti
vity was a motivating factor in 
Mota
™s discharge, I must now consider 
whether the Respondent 
has offered evidence sufficient to establish that it would have 

discharged Mota when it did even absent his pr
otected activity 
and union support. While it is true that the Respondent did not 
need to have any reason for terminating a 
probationary emplo
y-ee like Mota, here the Respondent has come forward with a 
litany of reasons which seemed to grow as the trial progressed. 
The testimony of Andrews, Gerrard
, and Robertson, attempting 
to show that Mota was not satisfactorily completing hi
s prob
a-tion, was not credible. As noted above, the test
imony at trial 
was not consistent with the written memos pr
epared at the time 
the discharge was being consi
dered. Moreover, I note that all of 
these witnesses a
cknowledged never raising any of these is
sues 
with Mota. This is a clear violation of the Respondent
™s own 
policy for dealing with probationary e
mployees, as evidenced 
by the form Mota was asked to sign when hired. Rather than 
provide feedback to a pr
obationary employee so he could try to 
correct
 any perceived problems and successfully complete his 
probation, the Respondent essentially hid its obje
ctions from 
him until it was too late to save his job. 
 Based on the above and the record as a whole, I find that R
e-spondent violated Section 8(a)(1) an
d (3) by discharging Mota 
on April 29 b
ecause he had raised safety complaints, invoked 
his contractual rights and demonstrated that he would be a u
n-ion supporter. 
 CONCLUSIONS OF 
LAW 1. 
 By threatening employees with unspecified reprisals b
e-cause they enga
ged in union and other protected concerted 
activities, the R
espondent has engaged in unfair labor practices 
affecting commerce within the meaning of Se
ction 8(a)(1) and 
Section 2(6) and (7) of the Act.
 2. 
 By discharging Luis Mota on April 29, 2009
, becaus
e he 
engaged in protected co
ncerted activities and supported the 
Union, the Respondent has engaged in unfair labor pra
ctices 
affecting commerce within the meaning of Se
ction 8(a)(1) and 
(3) and Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the 
Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effect
u-ate the policies of the Act. The Respondent having discrimin
a-torily discharged an e
mploye
e, it must offer him reinstatement 
and make him whole for any loss of earnings and other ben
e-fits, computed on a quarterly basis from date of discharge to 
date of proper offer of reinstatement, less any net interim ear
n-ings, as prescribed in 
F. W. Woolwort
h Co.
, 90 NLRB 289 
(1950), plus interest as computed in 
New Horizons for the R
e-tarded
, 283 NLRB 1173 (1987).
7 The R
espondent shall also be 
ordered to post a notice to e
mployees.
 [Recommended Order omitted from publication.]
 7 In his brief, General Coun
sel has r
equested, as part of the remedy, 
that interest be compounded on a quarterly basis. While I find the a
r-guments advanced in favor of this pe
rsuasive, I shall defer to the Board 
to make such a change in the Board™s standard rem
edial orders. See 
Glen 
Rock Ham, 
352 NLRB 516 fn. 1 (2008).
                                                             